Citation Nr: 0516918	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,149, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This appeal arises from a Department of Veterans Affairs 
(VA), regional office (RO) decision of the Committee on 
Waivers and Compromises (COWC) dated in July 2001, which 
denied waiver of recovery of an overpayment in the calculated 
amount of $3,149.  


FINDINGS OF FACT

1.  All notification and development action need to render a 
fair decision on the issue on appeal has been accomplished.

2.  Effective June 8, 1999, the RO awarded the veteran 
nonservice-connected pension benefits, on the basis that his 
countable income did not exceed the maximum annual limit.

3.  In June 2000, the veteran certified by signature on VA 
Form 21-527, Income-Net Worth and Employment Statement, that 
he was married and living with his spouse.  He reported that 
family income consisted of his and his two children's receipt 
of Social Security income.

4.  In a July 2000 award letter, the RO informed the veteran 
that he was being paid pension including additional benefits 
for his spouse and two children, and that pension was an 
income based program and that any changes in income or net 
worth, or the status of his dependents, must be promptly 
reported to VA and that all income from all sources must be 
reported.

5.  In September 2000, VA informed the veteran that the 
children's Social Security income, which had been reported as 
$166.00 per child per month, had been waived since he did not 
have access to those benefits.

6.  In January 2001, the veteran submitted a signed VA 
Eligibility Verification Report (EVR) certifying that he was 
married and living with his spouse.  He reported his Social 
Security income and that his spouse's wages were unknown due 
to an automobile accident.

7.  In February 2001, the RO learned from the Social Security 
Administration that in addition to the veteran's monthly 
Social Security benefit of $689.00, his spouse received 
monthly Social Security income of $906.00 and his two 
children received $453.00 each.

8.  In February 2001, the RO notified the veteran that it 
proposed to terminate his nonservice-connected pension 
benefits effective January 1, 2001.

9.  In a May 2001 award letter, the RO informed the veteran 
that his pension benefits had been terminated effective 
January 1, 2001, as his family's income was excessive for 
benefits entitlement due to his spouse's and children's 
Social Security income.

10.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

11.  The veteran was at fault in the creation of the 
overpayment.

12.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

13.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

The overpayment was properly created and was not due to 
fraud, misrepresentation or bad faith of the veteran; 
however, recovery of the overpayment of VA pension benefits 
in the amount of $3,149.00 would not be against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board points out that the RO has explained 
to the veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and 
evidence in support of the claim.  The Board also finds that 
the record is complete.  

Background

The veteran filed a claim for nonservice-connected pension 
benefits in June 1999; at that time, the veteran certified by 
signature on VA Form 21-527, Income-Net Worth and Employment 
Statement, that he was married, but did not live with his 
spouse, and that he and his wife hand been separated for over 
eight months and "plan to divorce."  

In a June 2000 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, effective from June 8, 
1999, on the basis that his countable income did not exceed 
the maximum annual limit.  (The effective date of the award 
was subsequently changed to July 1, 1999.)

In June 2000, the veteran certified by signature on VA Form 
21-527, Income-Net Worth and Employment Statement, that he 
was married and living with his spouse.  He reported that 
family income consisted of his and his two children's receipt 
of Social Security income.

Also in June 2000, the veteran filed VA Form 21-0571 
Application for Exclusion of Children's Income, in which he 
indicated that each of his two children received $166.00 per 
month in Supplemental Security Income (SSI) benefits that 
were not available to the veteran.  He indicated that he and 
his wife "shared custody" of the children.

In a July 2000 award letter, the RO informed the veteran that 
he was being paid pension including additional benefits for 
his spouse and two children, and that pension was an income 
based program and that any changes in income or net worth, or 
the status of his dependents, must be promptly reported to VA 
and that all income from all sources must be reported.  
Consideration was given to unreimbursed medical expenses to 
reduce his countable family income.

In August 2000, the veteran's spouse contacted VA to again 
request that the children's income be excluded from the 
countable family income.  In September 2000, VA informed the 
veteran that the children's Social Security income had been 
waived since he did not have access to those benefits.  
Enclosed was VA Form 21-8768 Disability Pension Award 
Attachment, which explained the veteran's rights and 
responsibilities regarding the receipt of pension benefits.

In January 2001, the veteran submitted a signed VA 
Eligibility Verification Report (EVR) certifying that he was 
married and living with his spouse.  He reported his Social 
Security income and that his spouse's wages were unknown due 
to an automobile accident.

In February 2001, the RO learned from the Social Security 
Administration that in addition to the veteran's monthly 
Social Security benefit of $689.00, his spouse received 
monthly Social Security income of $906.00 and his two 
children received $453.00 each.

In February 2001, the RO notified the veteran that it 
proposed to terminate his nonservice-connected pension 
benefits effective January 1, 2001.

In a May 2001 award letter, the RO informed the veteran that 
his pension benefits had been terminated effective January 1, 
2001, as his family's income was excessive for benefits 
entitlement due to his spouse's and children's Social 
Security income.

Creation

The veteran, his wife, and his representative have 
essentially argued that the veteran and his wife were not 
living together during the relevant period and thus her 
income should not be counted as part of the veteran's 
countable family income for nonservice-connected pension 
purposes.  They contend that while she lives with her parents 
in the house next door to and on the same parcel of land as 
the veteran's house, that she is in fact estranged from the 
veteran.  The veteran's representative has further argued 
that VA improperly considered the income of the veteran's 
children in the creation of the overpayment after previously 
waiving the children's income from countable family income.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.  A veteran's "annual income" includes 
his annual income and the annual income of his dependent 
spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable 
shall be reduced by the amount of the veteran's annual income 
and the amount of annual income of the spouse.  38 U.S.C.A. § 
1521.  For the purposes of determining entitlement to pension 
a person shall be considered as living with his or her spouse 
even though they reside apart unless they are estranged.  38 
C.F.R. § 3.60.  A veteran's spouse who resides apart from the 
veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  A child 
of a veteran not in custody of the veteran and to whose 
support the veteran is not reasonably contributing, may not 
be considered the veteran's dependent.  38 C.F.R. § 
3.23(d)(1).

In this case, while the veteran reported on the June 1999 
Income-Net Worth and Employment Statement that he was married 
but did not live with his spouse, and that he and his wife 
hand been separated for over eight months and "plan to 
divorce," he subsequently indicated on the June 2000 Income-
Net Worth and Employment Statement that he was married and 
living with his spouse.  The veteran attached to that form a 
blank check showing a joint bank account with his spouse at 
the same address.  On the January 2001 EVR the veteran again 
certified that he was married and living with his spouse.  

The record shows that during the relevant period the veteran 
and his wife lived in houses next to each other on the same 
property.  The children also lived on the premises.  By their 
own written statements it is clear that his spouse "looks 
after" the veteran but that they do not live under the same 
roof due to his psychiatric symptoms.  They have indicated 
that they have separate financial arrangements and do not pay 
each other's bills.

Whatever the particulars of the living arrangements of the 
veteran and his wife, the fact remains that the veteran 
claimed his wife and children as dependents for the purposes 
of receiving pension benefits, and now wants to claim that he 
and his wife were estranged during that same period for the 
purpose of counting family income.  In essence, the veteran 
is attempting to "have it both ways."  

With respect to the children's income, the decision to 
exclude the children's SSI benefits was based on the 
veteran's report that each child received $166.00 per month.  
When VA learned that each child was receiving $453.00 per 
month of Social Security benefits, this represented 
unreported income that was not the subject of the earlier 
waiver.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2004); 
Jordan v. Brown 10 Vet. App. 171 (1997).

In this case, the overpayment was initially created when the 
veteran failed to report his spouse's and children's income.  
As previously noted, when the veteran was informed that he 
had been awarded pension benefits, he was informed that he 
was approved for the award based in part upon no income for 
his spouse, and SSI income of $166.00 per child.  He was 
informed that he should notify VA if he or his spouse 
received income from any source.  The fact that the veteran 
and his spouse sought to exclude their children's income 
indicates that they were aware of the effect that family 
income had on his benefits. 

The veteran was at fault in creating the original overpayment 
since he did not report his spouse's and children's income.  
There was no sole administrative error because the veteran 
was properly informed of his duty to notify VA of any change 
in family income.  When VA learned of the Social Security 
benefits paid to the veteran's spouse and children, it 
properly took action to sever his pension benefits.  
Accordingly, the Board finds that the creation of the 
overpayment at issue was properly made.

Waiver

As noted, the veteran's current request for a waiver of the 
overpayment was referred to the Committee.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
pension benefits in the calculated amount of $3,149.00 would 
not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2004).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2004).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran failed to inform VA of his spouse's and children's 
income.  The veteran knew or should have known that he was 
not entitled to the level of pension benefits he was 
receiving based on unreported or underreported income.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits at a rate 
based only on his income even though his spouse and children 
were receiving income.  The veteran would be unjustly 
enriched if the benefits were not recovered, since failure to 
make restitution would result in unfair gain to the veteran 
as he was erroneously paid pension benefits to which he was 
not entitled.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  

A financial status report (FSR) is of record dated in June 
2001.  That report shows monthly income of $1,273 and monthly 
expenses of approximately $1,172.  These include expenses for 
cable television, and automobile and home repairs.  The 
veteran reported assets including $120.00 cash and a $2,500 
vehicle, and monthly debts of $225.00.  

A second FSR, dated in August 2001, shows monthly income of 
$1,147.00 and monthly expenses of approximately $1,095.  
These also include expenses for cable television.  The 
veteran's only reported asset was a $200 vehicle, and monthly 
debts were listed as $70.00.  

Although the veteran demonstrates some financial hardship due 
to financial obligations, he has not supplied evidence which 
would suggest that his indebtedness to the Government should 
not be afforded the same consideration and attention he 
provides to his other obligations, e.g., his cable bill.  
While it is obvious that the veteran has a low income, it is 
not shown that it would be impossible for him to make small 
payments toward his obligation to VA.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The degree of financial hardship is not 
shown to be severe and unjust enrichment would occur if the 
veteran were allowed to keep pension benefits to which he was 
not entitled.  In essence, the elements of equity and good 
conscience are not in the veteran's favor.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


